EX 99.28(d)(24)(ii) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and OppenheimerFunds, Inc. This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and OppenheimerFunds, Inc., a Colorado Corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement effective as of the 25th day of April, 2001, and Amended and Restated effective as of the 1st day of December, 2012 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios (“Funds”) of JNL Series Trust. Whereas, the parties have agreed to amend the following sections of the Agreement: Section 3. “Management”; Section 12. “Duration and Termination”; and the parties have also agreed to add the following new section to the Agreement: Section 19. “Confidential Treatment”. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement, as follows: Add the following as a new sub-paragraph c) in Section 3. “Management” after the heading entitled “The Sub-Adviser further agrees that it”, and re-number all sub-paragraphs alphabetically thereafter: c) will comply with all foreign laws, regulations, and regulatory requirements as set forth by foreign regulatory agencies, as applicable; After renumbering the sub-sections as referenced above, add the following as a new sub-paragraph f) in Section 3. “Management” after the heading entitled “The Sub-Adviser further agrees that it”: f) will provide to the Adviser (i) a monthly compliance checklist developed for each Fund by Adviser and Sub-Adviser, and (ii) quarterly reports developed for each Fund by Adviser and Sub-Adviser; (iii) other compliance and reporting information as reasonably requested by the Adviser or the Board of Trustees from time-to-time; After renumbering the sub-sections as referenced above, add the following as a new sub-paragraph g) in Section 3. “Management” after the heading entitled “The Sub-Adviser further agrees that it”: g) as a service provider to the Funds will cooperate fully with reasonable requests from the Chief Compliance Officer of the Trust in the execution of his/her responsibilities to monitor service providers to the Funds under Rule 38a-1 under the 1940 Act, including any reasonable applicable document requests; Delete Section 12. “Duration and Termination” in its entirety, and replace it with the following: 12.Duration and Termination. The Agreement will become effective as to a Fund upon execution or, if later, on the date that initial capital for such Fund is first provided to it and, unless sooner terminated as provided herein, will continue in effect for two years from the effective date of the initial Investment Sub-Advisory Agreement with regard to all Fund(s) covered by this Agreement.Thereafter, if not terminated as to a Fund, this Agreement will continue from year to year through June 30th of each successive year following the initial two year period, for each Fund covered by this Agreement, as listed on Schedule A, provided that such continuation is specifically approved at least annually by the Trust’s Board of Trustees or by vote of a majority of the outstanding voting securities of such Fund(s), and in either event approved also by a majority of the Trustees of the Trust who are not interested persons of the Trust, or of the Adviser, or of the Sub-Adviser. Notwithstanding the foregoing, this Agreement may be terminated as to a Fund at any time, without the payment of any penalty, on sixty days’ written notice by the Trust or Adviser, or on sixty days’ written notice by the Sub-Adviser. This Agreement will immediately terminate in the event of its assignment. (As used in this Agreement, the terms “majority of the outstanding voting securities”, “interested persons” and “assignment” have the same meaning of such terms as in the 1940 Act.) Add the following new Section 19. “Confidential Treatment” to the Agreement: 19.Confidential Treatment. All information and advice furnished by one party to the other party (including their respective agents, employees and representatives and the agents, employees, and representatives of any affiliates) hereunder shall be treated as confidential and shall not be disclosed to third parties, except as may be necessary to comply with applicable laws, rules and regulations, subpoenas, court orders, and as required in the administration and management of the Funds. It is understood that any information or recommendation supplied by, or produced by, Sub-Adviser in connection with the performance of its obligations hereunder is to be regarded as confidential and for use only by the Adviser and the Trust. Without limiting the foregoing, the Adviser and the Trust will only disclose portfolio information in accordance with the Trust’s portfolio information policy as adopted by the Board of Trustees. This Amendment may be executed in one or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 10th day of July 2013, effective May 30, 2013. Jackson National Asset Management, LLC OppenheimerFunds, Inc. By: /s/Mark D. Nerud By: /s/ Cheryl Pipia Name: Mark D. Nerud Name: Cheryl Pipia Title: President and CEO Title: SVP Page 2 of 2
